DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1 is pending.
Claims 5-12 are canceled.
Claim(s) 1 is rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/04/2022 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 04/04/2022.
Claim 1 is amended. Accordingly, the amended claim is being fully considered by the examiner.
Applicant’s amendments to claim 1 have overcome all the 35 USC § 112 rejections of claim 1 as set forth in the previous office action.
In view of the cancellation of claims 5-8 and 9-12, the 35 USC § 112 rejections of claims 5-8 and 9-12 as set forth in the previous office action are moot.
In view of the cancellation of claims 6-8 and 10-12, the Duplicate Claims, Warnings of claims 6-8 and 10-12 as set forth in the previous office action are moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo (US20160085235A1) [hereinafter Kamijo], and further in view of Iijima et al. (US20170123385A1) [hereinafter Iijima].
Claim 1 (amended):
	Regarding claim 1, Kamijo discloses, “A control system of a machine tool which is automated by reflecting parameters with computerized numerical control, the control system comprising:” [See the control system of a machine tool. See the system is automated by reflecting parameters with CNC control (e.g.; reflecting parameters such as parameter related to alarm corrective action): “A numerical control device 100 includes a numerical control device operation unit 110, a numerical control device control unit 120, an alarm monitoring unit 130, an operation history information acquiring unit 140,” “a numerical control device display unit 180” (¶26)… “a change of data applied to the numerical control device 100, and the like are recorded.” (¶41)… “the process of generating the alarm corrective measure operation history information upon the occurrence of an alarm and recording the generated information in the alarm corrective measure operation history information storage unit 160.” (¶39)];
	“a storage unit which stores change history data of parameters and attribute data of the parameters;” [See the storage that stores change history data (e.g.; change history including the details of a change added to each piece of data) and attribute data (e.g.; attribute such as time characteristics of the data) of the parameter (e.g.; alarm corrective action parameter): “A numerical control device 100 includes” “an alarm corrective measure operation history information storage unit 160,” (¶26)… “The alarm corrective measure operation history information recording unit 150 records the alarm corrective measure operation history information, which has been received from the operation history information acquiring unit 140, in the alarm corrective measure operation history information storage unit 160.” (¶31)… “The alarm corrective measure operation history information, when stored, is, associated with the information on the alarm that has occurred, and the information on the operation of the numerical control device control unit 120 carried out by the operator when the alarm occurs (various types of information involved in the actual operations performed by the operator, including a menu item selected by the operator, the information item and the value thereof referred to by the operator, the details of a change added to each piece of data, and the time spent for each operation).” (¶33)];
	“a change history organization unit which organizes, with the parameter change history data and the parameter attribute data, the parameters for each of change history attributes so as to generate a change history attribute unit list.” [See the system organizes/sorts (e.g.; descending order of operation frequency) the parameter of each change history attribute (e.g.; alarm corrective measure related change history attribute such as time attribute for plurality of pieces of alarm corrective measure operation history information) with the change history data (e.g.; recorded change data) and attribute data (e.g.; attribute data such as time, operation frequency): “The alarm corrective measure operation history information extraction optimization section may be adapted to sort the information on an operation included in the extracted alarm corrective measure operation history information according to an operation frequency.” (¶12)… “an alarm corrective measure operation history information extraction optimization section 172 takes a statistic by the operation frequency on a plurality of pieces of alarm corrective measure operation history information that is the same type of alarm as the type of the alarm that has occurred, which information has been extracted from an alarm corrective measure operation history information storage unit 160, and then sorts the types of operations by the operation frequency” (¶38)… “The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted by an alarm corrective measure operation history information extraction optimization section 172, and the sorted information is displayed on an alarm corrective measure operation history information display section 186 in descending order of operation frequency.” (¶46)];
	“a change history display unit which displays the change history attribute unit list;” [See displaying the sorted/arranged results: “alarm corrective measure operation history information extraction optimization section 172 takes a statistic by the operation frequency on a plurality of pieces of alarm corrective measure operation history information that is the same type of alarm as the type of the alarm that has occurred, which information has been extracted from an alarm corrective measure operation history information storage unit 160, and then sorts the types of operations by the operation frequency and displays the sorted types of operations.” (¶38)];
	“an Undo/Redo target selection unit which specifies arbitrary parameters in the change history attribute unit list;” [See the system selects/specifies a parameter in the change history list (e.g.; analyzing the change history and specifying/selecting a corrective measure operation that was successful in the past in terms of overcoming the alarm condition): “[Step SA07]” “unit 170 extracts the alarm corrective measure operation history information that has the same or similar type of alarm from the alarm corrective measure operation history information storage unit 160 on the basis of the information mainly on the type of the alarm that has occurred this time. The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted” (¶46)… “[Step SA09]” “operates” “control unit 120 to correct the data that has caused the occurrence of the alarm.” (¶48)… “[Step SA10]” “performs the resetting operation or starts the automatic operation,” “At this point, the information on the alarm that has occurred this time is associated with the operations and changes of data and the like performed by the operator from step SA07 and after, so as to create the alarm corrective measure operation history information, and the created information is recorded in the alarm corrective measure operation history information storage unit 160.” (¶49)];
	“a parameter setting return processing unit which performs return processing for returning to the parameters specified in the Undo/Redo target selection unit,” [See the system performs return processing for returning to the specified parameter (e.g.; alarm corrective measure performed based on information as specified in the corrective measure operation history that was proven successful in the past): “[Step SA07]” “unit 170 extracts the alarm corrective measure operation history information that has the same or similar type of alarm from the alarm corrective measure operation history information storage unit 160 on the basis of the information mainly on the type of the alarm that has occurred this time. The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted” (¶46)… “[Step SA09]” “operates” “control unit 120 to correct the data that has caused the occurrence of the alarm.” (¶48)… “[Step SA10]” “performs the resetting operation or starts the automatic operation,” “the information on the alarm that has occurred this time is associated with the operations and changes of data and the like performed by the operator from step SA07 and after, so as to create the alarm corrective measure operation history information, and the created information is recorded” (¶49)];
	“wherein the change history organization unit includes: a change history acquisition unit which acquires the parameter change history data from the storage unit;” [See the system acquires change history data from the storage 160: “the alarm corrective measure operation history information extracting unit 170 functions to search and extract the alarm corrective measure operation history information related to an alarm currently being raised from the alarm corrective measure operation history information recorded in the alarm corrective measure operation history information storage unit 160.” (¶34)];
	“a change history organization request acquisition unit which receives a change history organization request;” [See the system receives a change history organization request (e.g.; in figure 2, from step SA07 to at step SA08, triggering a sort/organization operation): “an alarm corrective measure operation history information extraction optimization section 172 takes a statistic by the operation frequency on a plurality of pieces of alarm corrective measure operation history information that is the same type of alarm as the type of the alarm that has occurred, which information has been extracted from an alarm corrective measure operation history information storage unit 160, and then sorts the types of operations by the operation frequency” (¶38)];
	“a parameter attribute acquisition unit which acquires the parameter attribute data from the storage unit;” [See the system acquires the parameter attribute data (e.g.; attribute such as time characteristics of the data such as frequency): “The alarm corrective measure operation history information, when stored, is, associated with the information on the alarm that has occurred, and the information on the operation of the numerical control device control unit 120 carried out by the operator when the alarm occurs (” “the details of a change added to each piece of data, and the time spent for each operation).” (¶33)… “The alarm corrective measure operation history information extraction optimization section may be adapted to sort the information on an operation included in the extracted alarm corrective measure operation history information according to an operation frequency.” (¶12)];
	“an attribute list generation unit which uses the parameter change history data and the parameter attribute data so as to generate an attribute list of the parameters;” [See the system generates attribute list of the parameter (e.g.; time information such as frequency attributes high to low as shown in figure 2 related to the change history data) using the change history data (e.g.; recorded change data) and attribute data (e.g.; attribute data such as time, operation frequency): “an alarm corrective measure operation history information extraction optimization section 172 takes a statistic by the operation frequency on a plurality of pieces of alarm corrective measure operation history information” “which information has been extracted from an alarm corrective measure operation history information storage unit 160, and then sorts the types of operations by the operation frequency” (¶38)].
	“a change history attribute unit list generation unit which organizes the attribute list for each of the change history attributes so as to generate the change history attribute unit list,” [See the system organizes/sorts (e.g.; descending order of operation frequency) the attribute list for each of the change history attribute (e.g.; time information such as frequency attributes high to low as shown in figure 2 related to the change history data) and generates change history attribute unit list (e.g.; sorted in descending order from frequency high to low, list of operation corrective measure operation performed): “an alarm corrective measure operation history information extracting unit 170 extracts the alarm corrective measure operation history information that has the same or similar type of alarm from the alarm corrective measure operation history information storage unit 160 on the basis of the information mainly on the type of the alarm that has occurred this time. The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted by an alarm corrective measure operation history information extraction optimization section 172,” (¶46)];
	“the attributes of the parameters include attributes in relation to control of the machine tool or attributes in relation to a mechanical system of the machine tool,” [See the attributes (e.g.; attribute such as time characteristics of the data) of the parameter (e.g.; alarm corrective action parameter) are related to control of the machine tool (e.g.; control of the machine tool as controlled by the numerical control device operation unit 110): “The numerical control device operation unit 110 functions to generate control signals, control instructions” “to control the operation of each drive part of a machine to be controlled.” “unit 110 also functions to monitor the operation state of the machine” “to issue an alarm and interrupt the operation control if any problem arises.” (¶27)… “records the alarm corrective measure operation history information, which has been received from the operation history information acquiring unit 140, in the alarm corrective measure operation history information storage unit 160.” (¶31)];
	“when in the attribute list, a history in which one parameter is changed a plurality of times is present, a plurality of parameters having the same attribute are treated as one group” [See in the attribute list history the system identifies a parameter that changed plurality of times (e.g.; a plurality of pieces of alarm corrective measure operation history), the plurality of parameter having the same attribute (e.g.; most frequently) are treated as one group (e.g.; group of a plurality of pieces of alarm corrective measure operation of selected type): “A statistic on, for example, the type of operation (e.g. the menu item selected by the operator) is taken on a plurality of pieces of alarm corrective measure operation history information of the same type of alarm extracted from the alarm corrective measure operation history information storage unit 160, and the type of operation carried out most frequently is preferentially sorted” “it is also feasible to pay attention to the time at which the alarm occurs in addition to the frequency of the operation and to carry out sorting and displaying on the basis of the operation frequency during the past one week” “This makes it possible to provide more appropriate alarm corrective measure operation history information.” (¶35)].
	“such that the parameter setting return processing unit returns the plurality of parameters in the group” [See the system returns the parameters for each unit of a set state of the parameter (e.g.; alarm corrective measure performed based on information as specified in the corrective measure operation history that was proven successful in the past such that return the set states of the parameters to previous states): “[Step SA07]” “unit 170 extracts the alarm corrective measure operation history information that has the same or similar type of alarm from the alarm corrective measure operation history information storage unit 160 on the basis of the information mainly on the type of the alarm that has occurred this time. The statistic on the extracted alarm corrective measure operation history information is taken by operation frequency and sorted” (¶46)… “[Step SA09]” “operates the numerical control device control unit 120 to correct the data that has caused the occurrence of the alarm.” (¶48)… “the foregoing problem is solved by referring to the corrective measure operations carried out in the past as well as the contents of the alarm message.” (¶24)… “if the same alarm was raised and a corrective measure was taken for the alarm in the past, then the operator can refer to, as the alarm corrective measure operation history information, the corrective measure operation carried out in the past in response to the alarm and the operator can also preferentially refer to an operation carried out most frequently by a plurality of operators in the past.” (¶50)… “[Step SA09] The operator operates the numerical control device control unit 120 to correct the data that has caused the occurrence of the alarm.” (¶48)], but doesn’t explicitly disclose,  “such that” “returns the plurality of parameters in the group from a Docket No. 010000-FA0235current set state to a previous set state.”
	However, Iijima discloses, “such that” “returns the plurality of parameters in the group from a Docket No. 010000-FA0235current set state to a previous set state.” [See the state of the parameters of the groups are changed to previous state (e.g.; changing current state to previous state such that returning the current pattern period to previous pattern period by using correction amount of a previous pattern period to the current control command): “calculates a positional deviation e that is the difference between the position command r and an actual position y” “adds a correction amount of a previous pattern period stored in a delay memory” “to the positional deviation e.” “speed command generator 15 multiplies the sum of the correction amount and the positional deviation e by a position gain G0(s) of a normal servo (position and speed control system), to generate a speed command.” (¶26)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of changing the parameters for each of the groups of the parameters from a current set state to a previous set state taught by Iijima with the system taught by Kamijo as discussed above. A person of ordinary skill in the numerical machining field would have been motivated to make such combination in order to optimize control chaecteristics allowing a quantitative stability evaluation and optimization  [Iijima: “optimizes a servo-control characteristic having the learning controller measured with its mechanical characteristics, thus allowing a quantitative stability evaluation and optimization” (¶44)].
Response to Arguments
Applicant's arguments filed 04/04/022 have been fully considered but they are not persuasive.
Applicant responds
(a)	Rejection Under 35 U.S.C. 102/103:
	Applicant respectfully asserts that "the operator" does not constitute part of the numerical control device of Kamijo. In addition, Applicant amends claim 1 to incorporate the features recited in clams 5 and 9.
	Applicant respectfully submits that Kamijo fails to disclose the "parameter setting return processing unit" recited in amended claim 1. 	Accordingly, Applicant respectfully submits that an anticipation rejection cannot be maintained.
(Page(s): 5-6)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
	In response to applicant's argument that Kamijo fails to disclose the "parameter setting return processing unit", a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In broadest reasonable interpretation, the system performs return processing such that the system returns to a specified parameters. See as described in the current office action, Kamijo clearly teaches, performing return processing such that the system returns to a specified parameters, for example,  alarm corrective measure performed based on information as specified in the corrective measure operation history that was proven successful in the past.
Combination of Kamijo and Iijima teach all the limitations of claim 1 as presented in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claim 1 is rejected under 35 USC § 103 in view of the references as presented in the current office action.

(b)	Rejection Under 35 U.S.C. 102/103:
	However, Applicant believes that the adjustment described by Iijima does not correspond to the recited parameter setting return processing unit because it appears that Iijima needs to further calculate an evaluation value to adjust the servo characteristic (see paragraph [0036] of Iijima). 
	
	Furthermore, Applicant respectfully asserts that neither Kamijo nor Iijima describes the parameter setting return processing unit that returns the plurality of parameters in the group from a current set state to a previous set state, as recited in claim 9 (now in amended claim 1). 

	However, it appears that the above disclosure of Iijima merely describes to simply use "a correction amount of a previous period" for calculating a new correction amount, and hence does not appear to disclose to return a new correction amount to the correction amount of a previous pattern period. Accordingly, Applicant respectfully asserts that Iijima fails to disclose at least the parameter setting return processing unit recited in amended claim 1. 
	For at least the above reasons, Applicant respectfully contends that the cited references, taken alone or in combination, fail to disclose, suggest, or otherwise render obvious the features recited in amended independent claim 1. Thus, Applicant respectfully asserts that amended independent claim  1 is allowable.    
	Accordingly, Applicant respectfully submits that reconsideration and withdrawal of the rejection of claim 1 under 35 U.S.C. § 103 are in order, and Applicant respectfully requests the same. 
(Page(s): 6)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
	In response to applicant's argument that Kamijo fails to disclose the "parameter setting return processing unit", a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In broadest reasonable interpretation, the system performs return processing such that the system returns to a specified parameters. See as described in the current office action, Kamijo clearly teaches, performing return processing such that the system returns to a specified parameters, for example,  alarm corrective measure performed based on information as specified in the corrective measure operation history that was proven successful in the past.
In broadest reasonable interpretation, the limitation “returns the plurality of parameters in the group from a Docket No. 010000-FA0235current set state to a previous set state” describes returning parameters from a set state to a previous set state. Iijima teaches changing current state to previous state such that returning the current pattern period to previous pattern period by using correction amount of a previous pattern period to the current control command.
Combination of Kamijo and Iijima teach all the limitations of claim 1 as presented in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claim 1 is rejected under 35 USC § 103 in view of the references as presented in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20160320772A1 - Machining-information management device and tool-path generation device:
	Reading general machining information relating to past machining from the memory device and a display part for displaying general machining information, and the display part is formed to display tool information of current machining and tool information of past machining aligned with each other and formed to display the coordinate information of current machining and the coordinate information of past machining aligned with each other and to enable current coordinate information to be set while referring to past coordinate information. (¶13).

US20180032404A1 - Automatic backup device, automatic backup method, and recording medium:
	Generate the restoration information by using a piece of the history information as a starting point as a basis older than a piece of the history information as of the time contained in the restoration request, and by applying pieces of the history information sequentially in chronological order in terms of a change in the setting, the applied pieces of the history information ranging to the time contained in the restoration request (¶11).

US20170357231A1 - Program generator having function of optimizing machining sequence:
	The program generator gives each machining process a score based on conditions such as a machining shape to be formed by the machining process and a machining history, and generates a machining program which performs the machining processes in descending order of score (¶7).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116